Motion by appellant to amend the decision and order of this court, dated March 18, 1963 (ante, p. 1013), by adding the four specific decretal paragraphs set forth in the show-cause order, dated April 3, 1963, initiating the motion. Such decision and order reversed an order of the Special Term denying appellant’s application to remove an action from the City Court of the City of New York to the Supreme Court, and granted the application “in all respects.” The amendment now' sought relates to incidental relief which was expressly embraced in the application and which is necessary to effectuate the proper transfer of the action. Since we granted the application in toto, the appellant is entitled to such incidental relief without amendment of our said order and decision, and they should be given effect accordingly by the courts below. To avoid any further delay, however, this motion is granted to the extent of amending our order so as to add the said four decretal paragraphs. Kleinfeld, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.